This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 KATHY YOUNG,

 3          Plaintiff-Appellee,

 4 v.                                                                            NO. 32,378

 5 DAVID MACDONALD,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF VALENCIA COUNTY
 8 John W. Pope, District Judge

 9 Elias Barela, Attorney at Law, LLC
10 Elias Barela
11 Los Lunas, NM

12 for Appellee

13 David MacDonald
14 Los Lunas, NM

15 Pro Se Appellant

16                                 MEMORANDUM OPINION

17 VANZI, Judge.
1   {1}   Summary dismissal was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary dismissal has

3 been filed, and the time for doing so has expired.

4   {2}   DISMISSED.

5   {3}   IT IS SO ORDERED.


6                                               _______________________________
7                                               LINDA M. VANZI, Judge

8 WE CONCUR:


 9 _________________________________
10 JONATHAN B. SUTIN, Judge


11 _________________________________
12 TIMOTHY L. GARCIA, Judge




                                            2